Wingate, S.
TMs is an application for leave to compromise the liability of a removed administrator resulting from his deliberate looting of the estate of Ms deceased mother and Ms attempt to defraud the infant child of Ms deceased brother of his share of the inheritance. The details of Ms actions need not be recited at length. They are fully set forth m the opimon of this court (reported M 139 Mise. 759). Suffice it to say that Ms original appointment was obtamed by deliberate perjury and there was more than a Mnt of repeated forgejy m connection with Ms dealings with the subject-matter. The decree herem directed him to pay over to the administratrix d. b. n. the sum of $6,495.54 and to deliver certam jewelry, consistmg of two diamond rings, a pair of diamond earrings and a diamond brooch, and to pay costs and disbursements aggregating $935.95.
This decree is the law of the case as no appeal has been taken therefrom and the time to do so has expired.
The net result of tMs decree from the standpomt of the infant is that the latter is entitled to receive a net sum of $3,247.77 besides a half interest m all of the jewelry. The proposed compromise as presented would give the infant only the sum of $1,314.05, subject to various proposed allowances in tMs proceeding, and no interest whatsoever m the jewelry, a portion at least of which was shown *251at the hearing to have been in the possession of the removed administrator’s wife.
At the former hearing the removed administrator insisted that he had squandered the assets of the estate and it is argued on behalf of approval of the compromise that he is execution proof. It was, however, shown that he had personally transferred the real property of the decedent to his mother-in-law under exceedingly suspicious circumstances after swearing that it belonged to the estate.
The court is not satisfied that more or less extended reflection in jail would not refresh the recollection of this individual of other available assets which would permit of a more equitable reparation of the deliberate wrong which he has done his infant nephew. In any event this court is unprepared on any showing here made to be a party to the condonation of his deliberate larceny. The application for compromise is disapproved, and it is the duty of the administratrix de bonis non to proceed to have him committed for contempt, without further delay.
Proceed accordingly.